


Exhibit 10.42

 

IVY FUNDS

 

 

DISTRIBUTION AND SERVICE PLAN

FOR CLASS A, CLASS B, CLASS C, CLASS E, and CLASS Y SHARES

 

 

This Distribution and Service Plan (the “Plan”) originally adopted by Ivy Funds
(the “Trust”) on behalf of its Ivy Managed European/Pacific Fund and Ivy Managed
International Opportunities Fund series of the Trust (each, a “Fund” and
collectively, the “Funds”), on November 29, 2006, and subsequently adopted on
behalf of the Funds listed in Appendix A, on the date listed therein, pursuant
to Rule 12b-1 under the Investment Company Act of 1940, as amended (the “Act”)
to provide for the payment of marketing and other fees to support the sale and
distribution of each Class of shares of the Funds and the services provided to
the Funds’ shareholders by financial advisors.  Under the Plan, the Funds will:
(A) compensate Ivy Funds Distributor, Inc. (“IFDI”) for, either directly or
through third parties, distributing the Fund’s Class A shares, providing
personal service to Class A shareholders and/or maintaining Class A shareholder
accounts (hereinafter referred to as “Class A Fee”); (B) compensate IFDI for,
either directly or through third parties, providing personal service to Class B
and Class C shareholders and/or maintaining Class B and Class C shareholder
accounts and for distributing the Funds’ Class B and Class C shares (hereinafter
referred to as either a “Class B Fee” or “Class C Fee” as the case may be);
(C) compensate IFDI for, either directly or through third parties, distributing
the Funds’ Class E shares, providing services to Class E shareholders and/or
maintaining Class E shareholder accounts (hereinafter referred to as a “Class E
Fee”); and (D) compensate IFDI for, either directly or through third parties,
distributing the Funds’ Class Y shares, providing services to Class Y
shareholders and/or maintaining Class Y shareholder accounts (hereinafter
referred to as a “Class Y Fee”).

 

I.          CLASS A SHARES

 

Class A Fee

 

The Trust will pay to IFDI a distribution fee, which represents compensation for
the expenses incurred by IFDI for payments made to brokers, which are affiliated
or unaffiliated with IFDI, for account maintenance and personal service to
shareholders of the Funds.  The services for which Class A Fee may be made
include, among others, advising clients or customers regarding the purchase,
sale or retention of Class A shares of a Fund, answering routine inquiries
concerning a Fund, assisting shareholders in changing options or enrolling in
specific plans and providing shareholders with information regarding a Fund, and
related developments.  The Trust will pay to IFDI for such payments, subject to
any applicable restriction imposed by Rules of the National Association of
Securities Dealers, Inc. (NASD), on a monthly basis up to an amount equal on an
annual basis to 0.25% of the average daily net asset value of outstanding
Class A shares of a Fund that are registered in the name of a broker as nominee
or held in a shareholder account that designates a broker as broker of record. 
Class A Fees for which IFDI will be compensated may also be used by IFDI or its
affiliates to compensate certain entities in addition to brokers, such as banks,
investment advisers, financial institutions and pension plan administrators, for
rendering certain shareholder liaison services similar to those rendered for
Class A Fees, pursuant to a related agreement between IFDI or its affiliate and
such entity.

 

 

--------------------------------------------------------------------------------


 

II.         CLASS B SHARES

 

Distribution Fee

 

The Trust shall pay IFDI a distribution fee, which represents compensation for
the expenses incurred by IFDI for distribution of the Class B shares of each
Fund, and which shall be paid at the annual rate of 0.75% of that Fund’s average
daily net assets attributable to that Fund’s Class B shares.  Such fee shall be
calculated and accrued daily and paid monthly or at such other intervals as the
Board of Trustees shall determine, subject to any applicable restriction imposed
by rules of the NASD.

 

The services for which Class B Fees may be paid include IFDI’s services as
distributor of the Class B shares of a Fund, including but not limited to,
compensation to broker-dealers that have entered into a Dealer Agreement with
IFDI, bonuses and other incentives paid to broker-dealers, compensation to and
expenses of employees of IFDI who engage in or support distribution of a Fund’s
Class B shares; telephone expenses; printing of prospectuses and reports for
other than existing shareholders; preparation, printing and distribution of
sales literature and advertising materials; and profit on the foregoing.

 

Service Fee

 

The Trust will pay IFDI a service fee, which represents compensation for the
expenses incurred by IFDI for payments made to brokers that are affiliated or
unaffiliated with IFDI, in connection with account maintenance and personal
services to shareholders of the Funds.  The Trust will pay IFDI for such
payments, subject to any applicable restriction imposed by the Rules of the
NASD, up to an amount equal on an annual basis to 0.25% of the average daily net
asset value of outstanding Class B shares of a Fund that are registered in the
name of a broker as nominee or held in a shareholder account that designates a
broker as broker of record.

 

The service for which such Class B Fees may be paid include, among others,
advising clients or customers regarding the purchase, sale or retention of
Class B shares of a Fund, answering routine inquiries concerning a Fund,
assisting shareholders in changing options or enrolling in specific plans and
providing shareholders with information regarding the Fund and related
developments.  Class B Fees for which IFDI will be compensated may also be used
to compensate certain entities in addition to brokers, such as banks and
investment advisers, for rendering certain shareholder liaison services similar
to those services rendered for Class B Fees, pursuant to a related agreement
between IFDI and such entity.

 

III.       CLASS C SHARES

 

Distribution Fee

 

The Trust shall pay IFDI a distribution fee, which represents compensation for
the expenses incurred by IFDI for distribution of the Class C shares of each
Fund, and which shall be paid at the annual rate of 0.75% of that Fund’s average
daily net assets attributable to that Fund’s Class C shares.  Such fee shall be
calculated and accrued daily and paid monthly or at such other intervals as the
Board of Trustees shall determine, subject to any applicable restriction imposed
by rules of the NASD.

 

 

2

--------------------------------------------------------------------------------


 

The services for which Class C Fees may be paid include IFDI’s services as
distributor of the Class C shares of a Fund, including but not limited to,
compensation to broker-dealers that have entered into a Dealer Agreement with
IFDI, bonuses and other incentives paid to broker-dealers, compensation to and
expenses of employees of IFDI who engage in or support distribution of a Fund’s
Class C shares; telephone expenses; printing of prospectuses and reports for
other than existing shareholders; preparation, printing and distribution of
sales literature and advertising materials; and profit on the foregoing.

 

Service Fee

 

The Trust will pay IFDI a service fee, which represents compensation for the
expenses incurred by IFDI for payments made to brokers that are affiliated or
unaffiliated with IFDI, in connection with account maintenance and personal
services to shareholders of the Funds.  IFDI will be compensatedfor such
payments, subject to any applicable restriction imposed by the Rules of the
NASD, up to an amount equal on an annual basis to 0.25% of the average daily net
asset value of outstanding Class C shares of a Fund that are registered in the
name of a broker as nominee or held in a shareholder account that designates a
broker as broker of record.

 

The services for which such Class C Fees may be paid include, among others,
advising clients or customers regarding the purchase, sale or retention of
Class C shares of a Fund, answering routine inquiries concerning a Fund,
assisting shareholders in changing options or enrolling in specific plans and
providing shareholders with information regarding the Fund and related
developments.  Class C Fees for which IFDI will be compensated may also be used
to compensate certain entities in addition to brokers, such as banks and
investment advisers, for rendering certain shareholder liaison services similar
to those services rendered for Class C Fees, pursuant to a related agreement
between IFDI and such entity.

 

IV.       CLASS E SHARES

 

Class E Fee

 

The Trust will pay IFDI a distribution fee, which represents compensation for
the expenses incurred by IFDI for payments made to brokers, which are affiliated
or unaffiliated with IFDI, for account maintenance and personal service to
shareholders of all Funds.  The services for which Class E Fee may be paid
include, among others, advising clients or customers regarding the purchase,
sale or retention of Class E shares of a Fund, answering routine inquiries
concerning a Fund, assisting shareholders in changing options or enrolling in
specific plans and providing shareholders with information regarding a Fund, and
related developments.  IFDI will be compensated for such payments, subject to
any applicable restriction imposed by Rules of the NASD, on a monthly basis up
to an amount equal on an annual basis to 0.25% of the average daily net asset
value of outstanding Class E shares of a Fund that are registered in the name of
a broker as nominee or held in a shareholder account that designates a broker as
broker of record.  Class E Fees for which IFDI will be compensated may also be
used by IFDI or its affiliates to compensate certain entities in addition to
brokers, such as banks, investment advisers, financial institutions and pension
plan administrators, for rendering certain shareholder liaison services similar
to those rendered for Class E Fees, pursuant to a related agreement between IFDI
or its affiliate and such entity.

 

 

3

--------------------------------------------------------------------------------


 

V.        CLASS Y SHARES

 

Distribution Fee

 

With respect to each Fund, subject to the limitation on total Class Y Fees set
forth below, the Trust shall pay to IFDI a fee for expenses incurred in the
distribution of the Class Y Shares of each Fund, in an amount not to exceed on
an annual basis 0.25 of 1% of each Fund’s average net assets of its Class Y
shares.  Class Y Fees shall be payable to IFDI daily or at such other intervals
as the Board of Trustees may determine.  If this Plan is terminated, the Trust
will owe no payments to the IFDI other than any portion of the distribution fee
accrued through the effective date of termination, but unpaid as of such date.

 

Service Fee

 

With respect to each Fund, subject to the limitation on total Class Y Fees set
forth below, the Trust shall pay IFDI a service fee in an amount not to exceed
on an annual basis 0.25 of 1% of each Fund’s average net assets of its Class Y
shares as compensation for expenses incurred by UFDU or its affiliated companies
for shareholder servicing and the maintenance of shareholder accounts of each
Fund’s Class Y shares.  The amounts shall be payable to IFDI daily or at such
other intervals as the Board of Trustees may determine.

 

Limitation of Total Class Y Fees

 

With respect to each Fund, the Trust is authorized to pay both a distribution
fee and a service fee to IFDI provided that the total amount of fees paid to
IFDI pursuant to this Plan shall not exceed on an annual basis 0.25 of 1% of the
average net assets of that Fund’s Class Y shares.

 

VI.       QUARTERLY REPORTS

 

Any person authorized to direct the disposition of monies paid to a Fund
pursuant to the Plan or any related agreement shall provide to the Board of
Trustees of the Trust, and the Board of Trustees shall review at least
quarterly, a written report of the amounts so expended of the distribution fee
and the service fee paid to IFDI under this Plan with respect to each class of
shares of each Fund and the purposes for which such expenditures were made with
respect to such class of shares of each Fund.

 

VII.      APPROVAL OF PLAN

 

This Plan shall not become effective as to a Class or Fund until it has been
approved by a vote of at least a majority (as defined in the Act) of the
outstanding voting securities of the affected Class or the Fund.  With respect
to the submission of the Plan for such a vote, it shall have been effectively
approved with respect to a class of shares of a Fund if a majority of the
outstanding voting securities of the class of shares of the Fund votes for
approval of the Plan, notwithstanding that the matter has not been approved by a
majority of the outstanding voting securities of the Trust or any other Fund or
Class of shares.

 

The Plan shall not become effective as to a Class or Fund until it has been
approved by a vote of the Board of Trustees of the Trust and by the Trustees who
are not interested persons of the Trust and have no direct or indirect financial
interest in the operation of the Plan or any agreement

 

 

4

--------------------------------------------------------------------------------


 

related to this Plan (other than as Trustees or shareholders of the Trust)
(“Independent Trustees”) cast in person at a meeting called for the purpose of
voting on such Plan and any related agreements.

 

VIII.     CONTINUANCE

 

This Plan shall continue in effect as to each Fund and each class of shares for
a period of one (1) year and thereafter from year to year only so long as such
continuance is approved by the Trustees, including the Independent Trustees, as
specified hereinabove for the adoption of the Plan by the Trustees and
Independent Trustees with respect to that Class of shares of that Fund.

 

IX.       TERMINATION

 

This Plan may be terminated at any time by a vote of a majority of the
Independent Trustees as to any Fund or Class of shares by a vote of the majority
of the outstanding shares of that Class or Fund without penalty.  On
termination, the payment of all distribution and service fees shall cease, and
the Trust shall have no obligation to IFDI to compensate it for any expenditure
it has made or may make to distribute a Fund’s Class of shares or service
shareholder accounts of a particular class of shares.

 

X.        AMENDMENTS

 

This Plan may not be amended to increase materially the amount to be spent for
distribution or services without approval by the shareholders of the affected
Class of shares of the affected Fund, and all material amendments of this Plan
must be approved in the manner prescribed for the adoption of the Plan by the
Board of Trustees and Independent Trustees as provided hereinabove.  The
distribution and service fees may, however, be reduced by action of the Board of
Trustees without shareholder approval.

 

XI.       RELATED AGREEMENTS

 

Any agreement related to the Plan shall be in writing and shall provide:
(a) that such agreement may be terminated at any time as to a Fund or Class of
shares, without payment of any penalty, by vote of a majority of the Independent
Trustees or by vote of a majority of the outstanding voting securities of a Fund
or Class of shares, on not more than sixty (60) days’ written notice to any
other party to the agreement; and (b) that such agreement shall terminate
automatically in the event of its assignment.

 

XII.      TRUSTEES

 

While this Plan is in effect, the selection and nomination of Independent
Trustees shall be committed to the discretion of the Independent Trustees.

 

XIII.     RECORDS

 

The Trust shall preserve copies of the Plan, any related agreement and any
report made pursuant to paragraph V hereof, for a period of not less than six
(6) years from the date of the Plan, such agreement or report, as the case may
be, the first two (2) years of which shall be in an easily accessible place.

 

 

5

--------------------------------------------------------------------------------


 

XIV.    SEVERABILITY

 

The provisions of this Plan are severable with respect to each class of shares
and each Fund.

 

XV.      LIMITATION OF LIABILITY

 

It is understood and expressly stipulated that neither the holders of shares of
a Fund nor any Trustee, officer, agent or employee of the Trust shall be
personally liable hereunder, nor shall any resort be had to other private
property for the satisfaction of any claim or obligation hereunder, but the
Trust only shall be liable.

 

IN WITNESS WHEREOF, the Trust has adopted this Distribution and Service Plan on
behalf of its Ivy Managed European/Pacific Fund and Ivy Managed International
Opportunities Fund series as of this 29th day of November, 2006.

 

 

IVY FUNDS

 

 

 

By

/s/Henry J. Herrmann

 

 

Henry J. Herrmann, President

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

to

Distribution and Service Plan

 

This Plan has been adopted by Ivy Funds on behalf of its following series, and
on the date indicated:

 

Series of Ivy Funds

 

Date adopted on behalf of Series

Ivy Managed European/Pacific Fund

 

November 29, 2006

Ivy Managed International Opportunities Fund

 

November 29, 2006

 

 

 

Ivy Global Strategic Income Fund

 

February 13, 2008

 

 

 

Ivy Micro Cap Growth Fund

 

November 12, 2008

 

 

7

--------------------------------------------------------------------------------
